United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.L., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Lansing, MI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 06-960
Issued: February 28, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 20, 2006 appellant filed a timely appeal from January 6 and 12, 2006 nonmerit
decisions of the Office of Workers’ Compensation Programs denying her request for
reconsideration as it was untimely and did not establish clear evidence of error. As the most
recent merit decision of record is dated June 19, 2003, more than one year from the filing of this
appeal, the Board lacks jurisdiction to review the merits of appellant’s claim.1 Pursuant to 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to review the January 6 and 12, 2006
nonmerit decisions.
ISSUE
The issue is whether the Office properly refused to reopen appellant’s case for further
review of the merits of her claim on the grounds that her request for reconsideration was not
timely filed and failed to demonstrate clear evidence of error.

1

20 C.F.R. §§ 501.2(c), 501.3.

FACTUAL HISTORY
On March 22, 1985 appellant, then a 38-year-old letter carrier, filed an occupational
disease claim alleging that she sustained a left shoulder condition causally related to her federal
employment. The Office accepted the claim, assigned file number 090291600, for an anterior
subluxation with laxity of the left shoulder, capsulitis of the left shoulder and a subluxation of
the atlas and axis vertebrae. Appellant stopped work on December 20, 1984. She underwent an
arthroscopic repair of the anterior subluxation on December 21, 1984. Appellant returned to her
regular employment on April 18, 1985.
On May 19, 1998 appellant filed an occupational disease claim alleging that her shoulder
condition worsened due to the performance of her employment duties. The Office accepted the
claim, assigned file number 090440797, for an aggravation of a left shoulder subluxation, an
aggravation of degenerative joint disease of the left shoulder and conversion and depressive
disorders. Appellant stopped work on April 18, 1997 and underwent an arthroscopy of the left
shoulder with a Mumford procedure on July 17, 1998. She returned to work for one to two hours
per day on December 2, 1998 but stopped work on February 25, 1999 and did not return. The
Office paid appellant compensation for total disability.
By decision dated May 14, 2002, the Office terminated authorization for medical benefits
for the accepted conditions of a subluxation of the atlas and axis vertebrae in file number
090291600. The Office found that the opinion of Dr. Paul DeVries, a Board-certified orthopedic
surgeon, represented the weight of the medical evidence and established that appellant had no
residuals from her accepted vertebral subluxations. The Office noted that she continued to be
entitled to medical benefits for her work-related left shoulder injury and emotional condition as
well as disability compensation under file number 090440797.
On January 11, 2003 appellant requested reconsideration of the Office’s May 14, 2002
decision. By decision dated January 22, 2003, the Office denied her request for reconsideration
after finding that the evidence was insufficient to warrant further merit review. Appellant again
requested reconsideration by letter dated February 24, 2003. In a decision dated March 4, 2003,
the Office denied merit review based on its finding that her request for reconsideration raised no
new legal contention and included no new relevant evidence.
On March 16, 2003 appellant requested reconsideration and submitted additional medical
evidence. In a decision dated June 19, 2003, the Office denied modification of its May 14, 2002
decision terminating medical benefits, including chiropractic care, for the conditions of a
subluxation of the atlas and axis vertebrae.
On August 10, 2005 appellant requested assistance from the Office in obtaining coverage
for chiropractic treatment. The Office explained that she should follow her appeal rights in file
number 0902961600 and described the medical evidence necessary to establish a cervical
condition requiring treatment.
Appellant, by letter dated August 30, 2005, requested reconsideration of the June 19,
2003 decision. She described her history of chiropractic care and asserted that her attending
chiropractor, Dr. Kevin Johnson, failed to send in adequate reports to the Office as promised.

2

Appellant argued that the denial of care caused a “severe neck subluxation to continue” and
noted that she was hospitalized in April 2005 for cervical vertigo. She challenged Dr. DeVries’
finding that her subluxations had resolved.
On August 17, 2005 Dr. R. Michael Kelly, a Board-certified internist, diagnosed chronic
internal derangement of the left shoulder and a disc herniation of the cervical spine. He noted
that appellant injured her neck and shoulder while working for the employing establishment.
Dr. Kelly recommended medical treatment for her neck and stated, “This condition has worsened
over the several years since care has not been authorized. Chiropractic care, in particular, would
be important to be used in conjunction with the other conservative treatment regiments that are in
place.”2
On August 18, 2005 Dr. Charles F. Roost, a chiropractor, discussed appellant’s history of
injury and medical treatment received. He interpreted x-rays dated August 4, 2005 as showing a
rotational misalignment at C2 through T2, L1 and L5. Dr. Roost diagnosed a subluxation
complex, or nerve impingement syndrome, at C1, C6, T2, T9 and L5. He attributed the cervical
nerve impingement syndrome to appellant’s employment injury and recommended chiropractic
treatments. Dr. Roost asserted that Dr. DeVries was not a chiropractor and thus should not
address chiropractic diagnoses. The record contains a similar report from Dr. Roost dated
October 5, 2005 and also three pages of a December 12, 2005 report from Dr. Roost’s clinic;
however, the report is unsigned and the final page is missing.
Appellant submitted hospital records relevant to her admission from April 5 to 8, 2005
for vertigo and an emergency room report dated June 2, 2005 documenting her treatment for a
severe headache. She also submitted a report dated June 20, 2005 from Dr. Mark D. Lebeda, a
Board-certified otolaryngologist, who evaluated appellant for resolving vertigo, possibly of a
cervical origin. A computerized tomography (CT) scan of her cervical spine obtained on
July 24, 2005 revealed a mild central disc protrusion at C6-7.
By decision dated January 6, 2006, the Office denied appellant’s request for
reconsideration as it was not timely filed and failed to establish clear evidence of error. On
January 12, 2006 the Office amended its January 6, 2006 decision as it had failed to review the
hospital reports submitted with appellant’s request for reconsideration. The Office again denied
merit review on the grounds that her request for reconsideration was untimely and insufficient to
show clear evidence of error.
LEGAL PRECEDENT
The Office, through regulation, has imposed limitations on the exercise of its
discretionary authority under section 8128(a) of the Federal Employees’ Compensation Act.3
The Office will not review a decision denying or terminating a benefit unless the application for

2

The record further contains clinic notes from Dr. Kelly dated June 2003 to April 16, 2004 documenting his
treatment of appellant for pain.
3

5 U.S.C. §§ 8101-8193.

3

review is filed within one year of the date of that decision.4 When an application for review is
untimely, the Office undertakes a limited review to determine whether the application presents
clear evidence that the Office’s final merit decision was in error.5 The Office procedures state
that the Office will reopen a claimant’s case for merit review, notwithstanding the one-year filing
limitation set forth in 20 C.F.R. § 10.607, if the claimant’s application for review shows “clear
evidence of error” on the part of the Office.6 In this regard, the Office will limit its focus to a
review of how the newly submitted evidence bears on the prior evidence of record.7
To establish clear evidence of error, a claimant must submit evidence relevant to the issue
which was decided by the Office. The evidence must be positive, precise and explicit and must
manifest on its face that the Office committed an error. Evidence which does not raise a
substantial question concerning the correctness of the Office’s decision is insufficient to establish
clear evidence of error.8 It is not enough merely to show that the evidence could be construed so
as to produce a contrary conclusion. This entails a limited review by the Office of how the
evidence submitted with the reconsideration request bears on the evidence previously of record
and whether the new evidence demonstrates clear error on the part of the Office. To show clear
evidence of error, the evidence submitted must not only be of sufficient probative value to create
a conflict in medical opinion or establish a clear procedural error, but must be of sufficient
probative value to prima facie shift the weight of the evidence in favor of the claimant and raise
a substantial question as to the correctness of the Office’s decision.9 The Board makes an
independent determination of whether a claimant has submitted clear evidence of error on the
part of the Office such that the Office abused its discretion in denying merit review in the face of
such evidence.10
ANALYSIS
The Office properly determined that appellant failed to file a timely application for
review. The Office’s procedures provide that the one-year time limitation period for requesting
reconsideration begins the date following an original Office decision.11
A right to
reconsideration within one year also accompanies any subsequent merit decision on the issues.12
4

20 C.F.R. § 10.607; see also Alan G. Williams, 52 ECAB 180 (2000).

5

Veletta C. Coleman, 48 ECAB 367 (1997).

6

See Gladys Mercado, 52 ECAB 255 (2001). Section 10.607(b) provides: “[The Office] will consider an
untimely application for reconsideration only if the application demonstrates clear evidence of error on the part of
[it] in its most recent decision. The application must establish, on its face, that such decision was erroneous.” 20
C.F.R. § 10.607(b).
7

See Nelson T. Thompson, 43 ECAB 919 (1992).

8

Darletha Coleman, 55 ECAB 143 (2003).

9

Id.

10
11
12

Pete F. Dorso, 52 ECAB 424 (2001); John Crawford, 52 ECAB 395 (2001).
20 C.F.R. § 10.607(a).
Robert F. Stone, 57 ECAB ___ (Docket No. 04-1451, issued December 22, 2005).

4

In this case, appellant’s August 30, 2005 request for reconsideration was submitted more than
one year after the last merit decision of record dated June 19, 2003. Thus, it was untimely.
Consequently, she must demonstrate clear evidence of error by the Office in its most recent merit
decision.13
In its last merit decision dated June 19, 2003, the Office denied modification of its
May 14, 2002 termination of medical benefits for the conditions of a subluxation of the atlas and
axis vertebrae. Appellant argued that the Office erred in failing to authorize treatment for
chiropractic services and contended that Dr. DeVries incorrectly determined that her accepted
subluxations had resolved. She maintained that her subluxations worsened because she did not
receive proper medical care. The relevant issue, however, is whether the medical evidence
establishes that she requires continued medical treatment due to a subluxation of the atlas and
axis vertebrae. As this issue is medical in nature, it can only be resolved through the submission
of medical evidence.14 Appellant’s lay opinion on her need for further medical treatment is not
relevant as the Board has held that lay individuals are not competent to render a medical
opinion.15 Consequently, her contentions are insufficient to establish clear evidence of error by
the Office.
In an August 17, 2005 report, Dr. Kelly diagnosed chronic internal derangement of the
left shoulder with an anterior subluxation and a disc herniation of the cervical spine and noted
that appellant sustained neck and shoulder injuries working for the employing establishment. He
opined that she required additional medical treatment, including chiropractic treatment, for her
neck. While Dr. Kelly found that appellant required further chiropractic treatment for her neck,
his opinion is not sufficient to show clear evidence of error. The term “clear evidence of error”
is intended to represent a difficult standard. The submission of a detailed well-rationalized
medical report which, if submitted before the denial was issued, would have created a conflict in
medical opinion requiring further development, is not clear evidence of error.16 The evidence
must prima facie shift the weight of the evidence in favor of appellant.17 Dr. Kelly’s report does
not constitute evidence which manifests on its face that the Office committed an error in
terminating medical benefits for the accepted subluxations.
On August 18, 2005 Dr. Roost, a chiropractor, diagnosed a subluxation complex or nerve
impingement syndrome, at C1, C6, T2, T9 and L5 by x-ray.18 He attributed the cervical nerve
13

20 C.F.R. § 10.607(b); see Debra McDavid, 57 ECAB ___ (Docket No. 05-1637, issued October 18, 2005).

14

George C. Vernon, 54 ECAB 319 (2003).

15

Gloria J. McPherson, 51 ECAB 441 (2000).

16

Joseph R. Santos, 57 ECAB ___ (Docket No. 06-452, issued May 3, 2006).

17

See Darletha Coleman, supra note 8.

18

The Act provides that the term physician includes chiropractors only to the extent that their reimbursable
services are limited to treatment consisting of manual manipulation of the spine to correct a subluxation as
demonstrated by x-ray to exist. See 5 U.S.C. § 8101(2). Dr. Roost diagnosed a misalignment by x-ray, he is
considered a physician under the Act. See Mary A. Ceglia, 55 ECAB 626 (2004). A subluxation is an incomplete
dislocation, off-centering, misalignment, fixation or abnormal spacing of the vertebrae which must be demonstrable
on an x-ray of any film to an individual trained in the reading of x-rays. 20 C.F.R. § 10.5(bb).

5

impingement syndrome to appellant’s employment injury and recommended chiropractic
treatments. Dr. Roost challenged Dr. DeVries qualifications to address a chiropractic diagnoses.
He submitted a similar report on October 5, 2005. Dr. Roost’s opinion, however, fails to show
on its face that the Office erroneously relied upon Dr. DeVries’ report to terminate medical
treatment for appellant’s atlas and axis subluxations. As Dr. Roost’s opinion does not
“prima facie” shift the weight of the evidence in favor of appellant, the Office properly found
that it was insufficient to warrant reopening her claim for merit review.19 The record also
contains a December 12, 2005 report from Dr. Roost’s clinic; however, this report is unsigned
and missing pages. The Board has held that medical reports lacking proper identification are of
no probative value.20
Appellant submitted hospital records describing her treatment for vertigo from April 5
to 8, 2005, an emergency room report dated June 2, 2005 documenting her treatment for a severe
headache and a June 20, 2005 report from Dr. Lebeda, who diagnosed possible cervical vertigo.
She also submitted a CT scan of her cervical spine showing a mild central disc protrusion at
C6-7. This evidence, however, is not relevant to the issue of whether appellant has residuals
from her axis and atlas vertebral subluxations. In order to establish clear evidence of error, a
claimant must submit evidence relevant to the issue which was decided by the Office.21
The evidence submitted by appellant is insufficient to prima facie shift the weight of
evidence in favor of the claimant or raise a substantial question as to the correctness of the
Office’s last merit decision. She has not established clear evidence of error.22
CONCLUSION
The Board finds that the Office properly determined that appellant’s request for
reconsideration was untimely and failed to show clear evidence of error.

19

See Robert F. Stone, supra note 12.

20

D.D., 57 ECAB ___ (Docket No. 06-1315, issued September 14, 2006); Vickey C. Randall, 51 ECAB 357
(2000); Merton J. Sills, 39 ECAB 572 (1988).
21

Howard Y. Miyashiro, 51 ECAB 253 (1999).

22

See Veletta C. Coleman, supra note 5.

6

ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated January 12 and 6, 2006 are affirmed.23
Issued: February 28, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

23

Appellant submitted new evidence with her appeal. The Board has no jurisdiction to review evidence for the
first time on appeal that was not before the Office at the time it issued its final decision. See 20 C.F.R. § 501.2(c).

7

